DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed September 10, 2021, to claims 6 and 21, have been entered.  Claims 1-10, 13-14, 17-21, 24, 26, 28-33, 35-36, and 38 remain pending in this application.  Claims 17-21, 24, 26, 28-36 and 38 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walti et al. (US 2019/0365961 A1), in view of Ryu (US 2018/0042521 A1), further in view of Croizat (US 2013/0211318 A1) .
Regarding claims 1 and 6, Walti discloses a method (Title, “Appliance and Method for Wound Therapy by means of Negative Pressure and Delivery of a Substance”) comprising: 
fluidly connecting a fluid tube (to a fluid canister (fluid collection container 3; [0076]; Fig. 1), a pump (suction pump; [0064]) of a therapy device (device illustrated in Figs. 1-6) and a wound dressing applied to a wound site (wound bed W; [0065]; Figs. 1-6); 
operating the pump until a predetermined first negative pressure is detected (Walti does not explicitly state that a pump is operating until a predetermined first negative pressure is detected but Fig. 7 illustrates that at specific negative pressure points during the course of therapy specific volumes of instillation fluid are delivered to the wound site; further described in paragraphs [0077] and [0078].) ; 
instilling a first quantity of fluid to the wound site until a first predetermined target pressure is detected ([0019], [0020], [0027]-[0029] teach that a first quantity of fluid to the wound site is measured by a first measuring device before being delivered to the wound; Fig. 7 illustrates that at specific negative pressure points during the course of therapy specific volumes of instillation fluid are delivered to the wound site; further described in paragraphs [0077] and [0078].)); 
monitoring pressure during instillation of the first quantity of fluid to the wound site (Walti does not explicitly state that pressure is monitored during the instillation of the first quantity of the fluid to the wound site.  However, paragraph [0029] of Walti states “The control unit is preferably designed to  by the quantities determined by the first and the second measuring device. However, the control unit is preferably designed to regulate the suction pump capacity on the basis of a comparison or a calculation in the sense of a mathematical link between the quantities determined by the first and the second measuring device. The control unit can in this case be designed in particular to determine the difference between the determined quantities of aspirated fluids and of delivered substances and to control the suction pump on the basis of this determined difference. Optimal control of the suction pump can be achieved in this way.” Fig. 7 illustrates that at specific negative pressure points during the course of therapy specific volumes of instillation fluid are delivered to the wound site; further described in paragraphs [0077] and [0078].); and 
determining a volume of the first quantity of fluid instilled to the wound site using pressure measurements obtained from the monitored pressure during the instillation of the first quantity of fluid to the wound site (Fig. 7 illustrates that at specific negative pressure points during the course of therapy specific volumes of instillation fluid are delivered to the wound site; further described in paragraphs [0077] and [0078].  Walti does not explicitly state that pressure measurements are used to monitor and determine a volume of fluid instilled to the wound site but Walti does teach there is direct relationship between pressure and the volume of fluid entering and leaving a wound, and further teaches that pressure may be used to improve control [0020].
However, Ryu teaches wound volume measuring methods including the use of pressure sensors.  Paragraphs [0054]-[0056] state “The motor control part (312) serves to control the negative pressure 311) and feedback-controls the negative pressure motor (311) based on the pressure value in the hermetically sealed space (S) measured by the pressure sensor (340) as described below. For example, when the pressure value measured by the pressure sensor (340) corresponds to a predetermined first critical value, the motor control part (312) can stop driving the negative pressure motor (311), and when the pressure value measured by the pressure sensor (340) corresponds to a predetermined second critical value, the motor control part (312) can drive the negative pressure motor (311).
The pressure sensor (340) is disposed on the drain tube (200) to measure the pressure in the drain tube (200). For example, the pressure sensor (340) may be disposed on the second tube (220) to measure the pressure within the second tube (220). Here, the drain tube (200) and the hermetically sealed space (S) between the film dressing (130) and the wound site (W) form a connected space. Therefore, the pressure in the hermetically sealed space (S) can be grasped by the pressure information in the drain tube (200).
The pressure sensor (340) transmits the measured pressure information to the motor control part (312) and, as described above, the motor control part (312) feedback-controls the negative pressure motor (311) based on the pressure information in the hermetically sealed space (S) measured by the pressure sensor(340).”  In addition, claim 1 of Croizat also teaches the instillation of fluid to a wound space and a control means that monitor and receive pressure measurement values from a pressure sensor characterized in that when a predefined upper negative-pressure threshold value is reached in the wound space, the control means can output a signal to switch off the first pump. When a predefined lower negative-pressure threshold value is reached in the wound space, the control means can output a signal to interrupt the delivery of the instillation fluid.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 
Regarding claim 2, dependent from claim 1, Walti and Ryu discloses the claim limitation, wherein determining the volume of the first quantity of fluid instilled to the wound site comprises comparing the obtained pressure measurements to model pressure decay data representative of pressure decay within a container having a known volume as a predetermined quantity of fluid is instilled to the container.  Paragraph [0027] of Walti teaches that the appliance of Walti can trigger an alarm if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above certain predefined values. As mentioned above, the Walti appliance is taking pressure measurements related to the instillation and the aspiration of fluid to and from wound.  Walti then teaches pressure measurements are taken (predefined values) forming a model from which pressure values above or below of an operating appliance are compared to determine if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above the predefined values.  Paragraph [0053] of the present invention defines pressure decay as “such pressure decay may be an increase in pressure over time”.  Consequently, when the pressure values of the Walti appliance falls above the pressure values of the model there is pressure decay.
Regarding claim 3, dependent from claim 1, Walti and Ryu discloses the claim limitation further comprising operating the pump until a predetermined second negative pressure is detected (Paragraph [0071] of Walti states “However, the fluid quantities measured by the drop counter 5 and by the 30 are preferably processed further in the control unit, for example by being compared with predefined limit values. On the basis of this further processing, the control unit can, for example, cause an alarm to be triggered and/or cause the suction capacity of the suction pump to be regulated.”).  
Regarding claim 4, dependent from claim 3, Walti and Ryu discloses the claim limitation further comprising instilling a second quantity of fluid to the wound site until a second predetermined target pressure is detected (Paragraph [0026] of Walti teaches the appliance is designed both for intermittent aspiration and for intermittent substance delivery (Paragraphs [0025]-[0026] of Walti).  A second quantity of substance is delivered during intermittent substance delivery based on the teachings of paragraph [0029}.  Paragraph [0019] states “By means of the first and the second measuring device, a physical parameter is thus measured that is directly in relation to the volume or weight of the aspirated fluids or of the delivered substance.”  As discussed above for claim 1, the first and the second measuring device measure pressure and the appliance of Walti in combination with Ryu comprises predetermined pressure measurements for monitoring purposes and eliciting alarms if the delivered and/or aspirated quantity is below or above the predefined values.)  
Regarding claim 5, dependent from claim 4, Walti and Ryu discloses the claim limitation further comprising determining a volume of the second quantity of fluid instilled to the wound site using pressure measurements obtained from monitoring pressure during the instillation of the second quantity of fluid to the wound site.  Paragraph [0029] of Walti states “The control unit is preferably designed to control the suction pump on the basis of the quantity of the aspirated fluids determined by the first measuring device and/or on the basis of the quantity of the delivered substance determined by the second measuring device. The control unit can perform this control, for example, on the basis of predefined limit values for the aspirated quantity of fluid and/or the delivered quantity of substance, such that, when these limit values are exceeded or not reached, the suction pump capacity is accordingly adapted [and pressure being monitored] by the quantities determined by the first and the second measuring device. However, the control unit is preferably designed to regulate the suction pump capacity on the basis of a comparison or a calculation in the sense of a mathematical link between the quantities determined by the first and the second measuring device. The control unit can in this case be designed in particular to determine the difference between the determined quantities of aspirated fluids and of delivered substances and to control the suction pump on the basis of this determined difference. Optimal control of the suction pump [monitoring of pressure] can be achieved in this way.” 

Regarding 7, dependent from claim 6, Walti implies the claim limitation wherein a volume of the wound site is estimated prior to the instillation of fluid to the wound site.  
Paragraph [0077] of Walti states “FIG. 7 shows typical curve profiles that are obtained, when using an appliance according to the invention or the method according to the invention, for the negative pressure prevailing in the wound bed W (top graph), for the volume of instillation liquid delivered (middle graph), and for the volume of the fluids aspirated from the wound bed W (bottom graph). Of course, the curve profiles that actually occur during wound therapy depend in particular on the size and nature of the wound.”  Since the curve profiles change with the size and the nature of the wound, Walti therefore recognizes the unique characteristics of the wound are identifiable based on the curve of aspirated fluid, but fails to specifically teach that the wound volume is calculated prior to the instillation of fluid.  
However, Ryu teaches wound volume measuring methods and devices used in negative pressure wound therapy.  Specifically, as illustrated in Fig. 6 and paragraph [0017] states, “To achieve the object, the wound volume measuring device according to an embodiment of the present invention comprises a foam dressing disposed on a wound site; a film dressing attached to skin adjacent to the wound site to hermetically seal the wound site; a drain tube whose one end is in communication with a hermetically 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of wound therapy of Walti to include the wound volume calculation of Ryu to estimate the wound site prior to the instillation of fluid to the wound site based on the teachings of Walti and Ryu to provide the correct amount of instillation fluid to a wound site (and avoid pooling) for the purpose of enhancing wound healing using negative pressure wound therapy.
Regarding claim 8, dependent from claim 7, Walti discloses the claim limitation further comprising obtaining model pressure decay data representative of pressure decay within a container having a volume equal to the estimated volume of the wound site as varying quantities of fluid are instilled into the container.   Paragraph [0027] teaches that the appliance of Walti can trigger an alarm if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above certain predefined values. As mentioned above, the Walti appliance is taking pressure measurements related to the instillation and the aspiration of fluid to and from wound.  Walti then teaches pressure measurements are taken (predefined values) forming a model from which pressure values above or below (pressure decay) of an operating appliance are compared to determine if the fluid collection container is full, the fluid-dispensing container 
Regarding claim 9, dependent from claim 6, Walti and Ryu disclose the claim limitation wherein monitoring pressure includes obtaining measurements of pressure at the wound site. Measurement of pressure at the wound site is identified by pressure measurements of the first and second pressure sensors that measure pressure going into and leaving a wound site as described above in claim 1 and as taught by Walti and Ryu. Paragraph [0029] of Walti states “The control unit is preferably designed to control the suction pump on the basis of the quantity of the aspirated fluids determined by the first measuring device and/or on the basis of the quantity of the delivered substance determined by the second measuring device. The control unit can perform this control, for example, on the basis of predefined limit values for the aspirated quantity of fluid and/or the delivered quantity of substance, such that, when these limit values are exceeded or not reached, the suction pump capacity is accordingly adapted [and pressure being monitored] by the quantities determined by the first and the second measuring device. However, the control unit is preferably designed to regulate the suction pump capacity on the basis of a comparison or a calculation in the sense of a mathematical link between the quantities determined by the first and the second measuring device. The control unit can in this case be designed in particular to determine the difference between the determined quantities of aspirated fluids [from the wound site] and of delivered substances [to the wound site] and to control the suction pump on the basis of this determined difference. Optimal control of the suction pump [monitoring of pressure] can be achieved in this way.”  
Regarding claim 10, dependent from claim 9, Walti and Ryu disclose the claim limitation wherein the obtained pressure measurements are compared to the model pressure decay data in real-time and the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above certain predefined values. As mentioned above, the Walti appliance in combination with Ryu is taking pressure measurements related to the instillation and the aspiration of fluid to and from wound.  Walti then teaches pressure measurements are taken (predefined values) forming a model from which pressure values above or below of an operating appliance are compared to determine if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above the predefined values.  Paragraph [0053] of the present invention defines pressure decay as “such pressure decay may be an increase in pressure over time”.  Consequently, when the pressure values of the Walti appliance, in combination with Ryu, falls above the pressure values of the model there is pressure decay.
Regarding claim 11, dependent from claim 6, Walti and Ryu disclose the claim limitation determining a volume of the fluid instilled to the wound site (Paragraphs [0018]-[0020] and [0027]-[0029] of Walt, in combination with Ryu, teach that a first quantity of fluid to the wound site is measured using pressure measurements obtained during instillation of fluid to the wound).  
Regarding claim 12, dependent from claim 11, Walti and Ryu disclose the claim limitation wherein the volume of the fluid instilled to the wound site is determined using pressure measurements obtained during instillation of the fluid to the wound site (Paragraphs [0018]-[0020] and [0027]-[0029] of Walti in combination with Ryu teach that a first quantity of fluid to the wound site is measured by using pressure measurements obtained during instillation of fluid to the wound).  
Regarding claim 13, dependent from claim 12,  Walti and Ryu  discloses the claim limitation wherein determining the volume of the fluid instilled to the wound site comprises comparing the the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above certain predefined values. As mentioned above, the Walti appliance is taking pressure measurements related to the instillation and the aspiration of fluid to and from wound.  Walti then teaches pressure measurements are taken (predefined values) forming a model from which pressure values above or below of an operating appliance are compared to determine if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above the predefined values.   Paragraph [0053] of the present invention defines pressure decay as “such pressure decay may be an increase in pressure over time”.  Consequently, when the pressure values of the Walti appliance falls above the pressure values of the model there is pressure decay.
Regarding claim 14, dependent from claim 11, Walti discloses the claim limitation further comprising: 
estimating a volume of the wound site prior to the instillation of the fluid to the wound site (Walti recognizes the unique characteristics of the wound are identifiable based on the curve of aspirated fluid, but fails to specifically teach that the wound volume is calculated prior to the instillation of fluids described below); and 
comparing the estimated volume of the wound site to the determined volume of the fluid instilled to the wound site (paragraph [0029] teaches  the control unit designed to control the suction pump , for example, on the basis of predefined limit values for the aspirated quantity of fluid and/or the delivered quantity of substance, such that, when these limits values are exceeds or not reached, the suction pump capacity is accordingly adapted by the quantities determined by the first and the second  
wherein an alarm is generated if the estimated volume of the wound site is not substantially the same as the determined volume of the fluid instilled to the wound site. (Paragraph {0027] states “The indicated course or status, and in particular the alarm trigger, is preferably based on a comparison or a calculation in the sense of a mathematical link between the quantities determined by the first and the second measuring device. The mathematical link can in particular comprise a difference formation between the quantities determined by the first and the second measuring device. By determining the difference of the delivered and aspirated quantities of fluid, it is possible, for example, to detect or prevent pooling. When pooling occurs, less fluid is aspirated than fluid is delivered, as a result of which a pool of fluid, which is disadvantageous for the course of therapy, is formed in the wound area.”). 
 As stated above, Walti recognizes the unique characteristics of the wound are identifiable based on the curve of aspirated fluid, but fails to specifically teach that the wound volume is calculated prior to the instillation of fluids.  Paragraph [0077] of Walti states “FIG. 7 shows typical curve profiles that are obtained, when using an appliance according to the invention or the method according to the invention, for the negative pressure prevailing in the wound bed W (top graph), for the volume of instillation liquid delivered (middle graph), and for the volume of the fluids aspirated from the wound bed W (bottom graph). Of course, the curve profiles that actually occur during wound therapy depend in particular on the size and nature of the wound.”  Since the curve profiles change with the size and the nature of the wound, Walti therefore recognizes the unique characteristics of the wound are identifiable based on the curve of aspirated fluid, but fails to specifically teach the wound volume is calculate prior to the instillation of fluid).  
Ryu explicitly teaches wound volume measuring methods and devices used in negative pressure wound therapy.  Specifically, paragraph [0017] states, “To achieve the object, the wound 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to modify the  method of wound therapy of Walti wherein the volume of the wound site is estimated using the calculations of Ryu prior to the instillation of fluid to the wound site based on the teaching of Walti and Ryu to provide the correct amount of instillation fluid to a wound site (and avoid pooling) for the purpose of enhancing wound healing using negative pressure wound therapy.
Response to Arguments
Applicant's arguments filed on September 10, 2021, have been fully considered but they are not persuasive. Applicant asserts that Walti does not teach, suggest, or disclose “determining a volume of the first quantity of fluid instilled to the wound site using pressure measurements obtained from monitoring pressure during the instillation of the first quantity of fluid to the wound site.  As stated in the non-final office action dated July 9, 2021 (“NFOA”), Fig. 7 of Walti illustrates, and para [0077] describes, the claim limitation “determining a volume of first quantity of fluid instilled to the wound site flow meter.” Para [0069] states “The drop counter 5, of which the possible configurations are well known to a person skilled in the art, serves for measuring the flow rate of the instillation liquid in the instillation line 60. The drop counter 5 is in this case mounted on the suspension bracket 41 and, via a cable connection 70, is connected to the control unit arranged in the suction pump housing 2. The measured values determined by the drop counter 5 can be transmitted to the control unit or retrieved therefrom via the cable connection 70.” Para [0076] states “Here, the quantity of the instillation liquid delivered through the instillation line 60 is determined by a flow meter 24 arranged in or on the suction pump housing 2.  Please see Fig. 6.   As stated above, para [0077] teaches, and Fig. 7 illustrates, the volume of instillation liquid delivered [to the wound site] (middle graph) and the volume of fluids aspirated from the wound bend W (bottom graph).   Because Walti did not specifically state that a flow meter measures the flow of liquid by measuring pressure, even though pressure and volume is measured as indicated in Fig. 7, the examiner combined Walti with Ryu.  Ryu teaches that prior to the filing date of the present invention, pressure sensors were used to measure pressure during negative pressure wound therapy and were connected to a controller used to regulate a pump to maintain the pressure of the system in a therapeutic range as taught on the bottom of page 4 and on page 5 of the NFOA.  High negative pressure increases flow rate in a negative pressure wound therapy system as illustrated in Fig. 7 of Walti where the amount of instillation fluid increases after the pump is turned on. Consequently, Walti and Ryu teach the claim limitation “determining a volume of the first quantity of .
Claims 6  was amended to include the claim limitation “determining a volume of the fluid instilled to the wound site using pressure measurements obtained during instillation of the fluid to the wound”.  This limitation does not overcome the cited prior art for the reasons described above. 
Applicant asserts that the pending dependent claims are patentable over the cited reference for at least the same reasons as stated in the reply dated September 10, 2021.  Consequently, the dependent claims are rejected under 103 as Applicant’s arguments have been found non-persuasive as described above. 
Applicant has requested a rejoinder.  However, the request is moot since all of the claims of the present application have been rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781